Affirmed and Opinion Filed October 30, 2014




                                           S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00653-CR
                                       No. 05-13-00655-CR
                         JESUS ANTONIO DE SANTIAGO, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 401-83076-2011 & 401-83077-2011

                                 MEMORANDUM OPINION
                            Before Justices Bridges, Francis, and Myers
                                    Opinion by Justice Francis
       Jesus Antonio De Santiago appeals his convictions for possession with intent to deliver

one gram or more but less than four grams of cocaine and the murder of Ashton Williams. After

finding appellant guilty of both offenses and that he used or exhibited a deadly weapon during

commission of Williams’s murder, the jury assessed punishment at fifteen years and seventy-five

years in prison, respectively.

       In each case, appellant claims the evidence is legally insufficient to support his

convictions because the State failed to prove he committed the offenses. Appellant specifically

contends no reliable evidence establishes he drove the truck that struck Williams and no witness

testified to seeing appellant deliver drugs.   We affirm.
        In a legal sufficiency review, we view all the evidence in the light most favorable to the

verdict and determine whether any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). The

jury, as the sole judge of the credibility of the witnesses, is free to believe or disbelieve all or part

of a witness’s testimony. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We do

not engage in a second evaluation of the weight and credibility of the evidence but “determine

whether the necessary inferences are reasonable based upon the combined and cumulative force

of all the evidence when viewed in the light most favorable to the verdict.” Hooper v. State, 214
S.W.3d 9, 16−17 (Tex. Crim. App. 2007).

        A person commits an offense if he knowingly possesses with intent to deliver one gram

or more but less than four grams of cocaine.             TEX. HEALTH & SAFETY CODE ANN. §§

481.102(3)(D) 481.112(c) (West 2010). Intent to deliver a controlled substance is a question of

fact for the jury to resolve, and it may be inferred from the acts, words, or conduct of the

accused. Taylor v. State, 106 S.W.3d 827, 831 (Tex. App.―Dallas 2003, no pet.). It may be

established by circumstantial evidence, including the quantity of drugs possessed or the manner

in which the drugs are packaged. Smith v. State, 737 S.W.2d 933, 941 (Tex. App.―Dallas 1987,

pet. ref’d). A person commits murder if he intentionally or knowingly causes the death of an

individual. TEX. PENAL CODE ANN. § 19.02(b)(1) (West 2011). The indictments charged

appellant with intentionally and knowingly (1) possessing, with intent to deliver, one gram or

more but less than four grams of cocaine and (2) causing Williams’s death by driving a motor

vehicle over Williams and using or exhibiting a deadly weapon, a motor vehicle.

        The record shows appellant and several witnesses lived at the Creek Walk Apartments in

Plano. An African-American male known as J.J. told fourteen-year-old Roberto Trevizo he

needed to talk to appellant. Trevizo delivered the message, then headed home. Later, Trevizo

                                                  –2–
heard gunshots and saw appellant running toward his white Ford Explorer.              Trevizo and

appellant both got in the vehicle, and appellant said he was looking for “the other black dude that

was with J.J.” Trevizo knew the “other black dude” was Williams because Williams was with

J.J. when he asked Trevizo to deliver the message to appellant.

       Appellant exited the apartment complex parking lot onto 16th Street. He then turned

onto Alma Drive where he saw Williams. Trevizo said Williams was looking back and laughing

at them as he ran away. Appellant followed him and drove into a field off Alma. He ran over

Williams, then spun around, and hit him again. According to Trevizo, appellant ran over

Williams about six times. Appellant stopped the truck and began walking toward Williams.

When another car pulled in, appellant got back in the car and drove off.

       Yamara Mendizabal was the manager of Creek Walk Apartments on September 19, 2011.

Although appellant had previously lived with Alberto Gonzalez at the apartments, he leased an

apartment for his wife and family a few weeks before Williams’s death. After leaving work on

the 19th, Mendizabal was putting her daughters in the car when she heard gunshots. A black

man she did not recognize ran by her into a field. She then saw appellant driving a white Ford

Explorer through the parking lot. Trevizo was in the passenger seat. They turned onto 16th

Street, then right on Alma toward the field.

       Stephenson and his wife were driving on Alma Drive when they saw a white SUV in a

vacant lot “doing doughnuts.” Stephenson then saw a person trying to get off the ground. He

pulled into the lot and got out of his car. There were two people outside the SUV but they turned

and got back in when they saw Stephenson. The SUV drove away, and Stephenson called 9-1-1.

       The record also shows that once police suspected appellant was involved, they began

monitoring appellant’s apartment. Officer Kevin Gendron was on watch around four in the

morning the day after Williams’s death when a white Ford SUV approached. Appellant exited

                                               –3–
the vehicle and made his way toward the apartment. Gendron identified himself, asked appellant

for identification, and patted him down. Other officers arrived, and someone asked appellant if

he had any drugs. Because appellant admitted having cocaine and some crack, they searched

him and discovered a large plastic bag containing smaller plastic bags, $120 cash, white powder,

and white rocks, which was later determined to contain 3.77 grams of cocaine. Gendron said the

manner in which the drugs were packaged was consistent with drugs packaged for sale.

Appellant was arrested for possession of a controlled substance.

       Later that afternoon, Detective Mark McClendon went to interview appellant. The forty-

five-minute interview was videotaped and admitted into evidence.          McClendon first read

appellant his Miranda rights. He then told appellant what information they had and asked him

what happened; appellant said it was “a drug deal gone bad.” According to appellant, two black

guys called him about buying some drugs but got “real skiddish about the money.” One guy

grabbed the “two ounces of coke and ran away with [it].” Appellant got in his vehicle, chased

Williams, caught him, and ran him over, “four, five, six, seven times.”

       Medical examiner William Rohr testified Williams’s death was the result of blunt force

injuries consistent with being run over by a motor vehicle. He sustained sixteen fractured ribs,

abrasions, lung contusions, and maceration of the liver. DNA analyst Tisha Kacer testified a

tissue sample from the underside of appellant’s SUV was consistent with Williams’s DNA

profile and the probability of selecting an unrelated person at random who could be the source of

the DNA profile was one in 6.868 sextillion.

       Appellant took the stand and testified that after Williams stole the cocaine, he ran to his

apartment and hid. He claimed he did not run Williams down and he lied to the police when he

told them he did. He also claimed the cocaine he had on the night of his arrest was for his




                                               –4–
personal consumption only. Nevertheless, he conceded he had been selling drugs for about four

months at the time Williams died.

       The jury was able to assess the credibility and demeanor of the witnesses who testified at

trial, and most importantly, was able to assess appellant’s credibility and demeanor when he gave

his version of events. From the guilty verdict, it is clear that the jury rejected appellant’s

exculpatory explanations given at trial. See Clayton, 235 S.W.3d at 779. We conclude a rational

juror could find, beyond a reasonable doubt, that appellant ran over Williams, causing his death,

and that he possessed cocaine with intent to deliver. The evidence is legally sufficient to support

his convictions.

       We affirm the trial court’s judgments.




Do Not Publish
TEX. R. APP. P. 47.2                                  /Molly Francis/
                                                      MOLLY FRANCIS
130653F.U05                                           JUSTICE




                                                –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JESUS ANTONIO DE SANTIAGO,                         On Appeal from the 401st Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 401-83076-2011.
No. 05-13-00653-CR        V.                       Opinion delivered by Justice Francis,
                                                   Justices Bridges and Myers participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of October, 2014.




                                             –6–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JESUS ANTONIO DE SANTIAGO,                         On Appeal from the 401st Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 401-83077-2011.
No. 05-13-00655-CR        V.                       Opinion delivered by Justice Francis,
                                                   Justices Bridges and Myers participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of October, 2014.




                                             –7–